                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

JOYCE M. HANEY                                                                     PLAINTIFF

V.                                                CIVIL ACTION NO.: 1:19-CV-128-SA-DAS

CLAY COUNTY MEDICAL CORPORATION
d/b/a NMMC-WEST POINT and PAM WHITE                                            DEFENDANTS

                   AGREED ORDER OF DISMISSAL WITH PREJUDICE

       The above parties having appeared by and through their respective counsel and having

announced that this case should be dismissed with prejudice, it is hereby ORDERED that this case

be, and the same hereby is, dismissed with prejudice, with each side to bear its own costs and

attorneys’ fees.

               SO ORDERED on this the 12th day of December, 2019.



                                            /s/ Sharion Aycock
                                            UNITED STATES DISTRICT JUDGE


AGREED TO BY:


 /s/ Ron L. Woodruff
RON L. WOODRUFF, ESQ.
Attorney for Plaintiff


 /s/ Martin J. Regimbal
MARTIN J. REGIMBAL, ESQ.
Attorney for Defendant
